383 F.2d 988
155 U.S.P.Q. 549
AIRCRAFTSMEN, INC., Appellant,v.AIRCRAFT EQUIPMENT COMPANY, Appellee.
No. 23535.
United States Court of Appeals Fifth Circuit.
Nov. 6, 1967.

William E. Schuyler, Jr., Washington, D.C., Richard A. Pallot, Miami, Fla., (Pallot, Silver, Pallot & Stern, Miami, Fla., Browne, Schuyler & Beveridge, Washington, D.C., on the brief), for appellant.
James E. Cockfield, Washington, D.C., Thomas H. Anderson, Miami, Fla., (James P. Burns, Burns, Doane, Benedict, Swecker & Mathis, Washington, D.C., Shutts & Bowen, Miami, Fla., on the brief), for appellee.
Before BROWN, Chief Judge, and COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM:


1
This appeal by the plaintiff below is from a judgment holding United States Letters Patent 2,828,166 invalid and not to have been infringed by defendant-appellee.  All issues of law and fact were exhaustively considered and decided by the District Court in a published opinion, 247 F. Supp. 469 (1965).  Upon thorough consideration of the appeal, including briefs and fine arguments here, we are left in no doubt that the case was correctly decided.  This being so, no worthwhile service is to be accomplished by any paraphrasing of an opinion already published.


2
The judgment of the District Court, therefore, is


3
Affirmed.